DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 11-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to Species II, wherein the active material comprises the composition represented by M2LnyNz, as per the Requirement for Restriction/Election Action dated 3/29/2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 20190363360 A1) and further in view of Nesper et al. (US 20100233546 A1).
Regarding claim 1, Asano discloses a fluoride ion battery [0001] comprising a cathode active material layer (Fig. 1; 21), an anode active material layer (Fig. 1; 22), and an electrolyte layer (Fig. 1; 14) formed between the cathode active material layer and the anode active material layer (Fig. 1) [0048].
Asano teaches that a fluorine ion battery utilizes insertion type active materials similar to lithium ion batteries [0033].
Asano further teaches wherein the anode active material layer comprises an alloy active material further comprising at least one metal from a list of metals to include V [0069].
Asano does not disclose wherein at least one of the cathode active material layer and the anode active material layer contains an active material comprising: a composition represented by M1Nx in which M1 is at least one kind of Cu, Ti, V, Cr, Fe, Mn, Co, Ni, Zn, Nb, In, Sn, Ta, W, and Bi, and x satisfies 0.05 ≤ x ≤ 3; wherein when the cathode active material layer contains the active material, a content of the active material therein is 30 weight% or more, and when the anode active material layer contains the active material, a content of the active material therein is 30 weight% or more.
Nesper teaches a lithium ion battery [0002] comprising an anode active material layer ([0065], [0076]); wherein the anode active material layer contains an active material comprising:
	a composition represented by M1Nx in which M1 is V and x is 1 ([0065]; VN) which satisfies 0.05≤ x ≤ 3, and wherein when the anode active material layer contains the active material, a content of the active material therein is 85% weight% ([0065], [0076]) which is within the claimed range of 30 weight% or more because VN has a high electronic conductivity as well as mechanical and thermodynamical stability [0011].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the active material of Nesper in the proportions taught in Nesper as part of the anode active material layer of Asano because VN has a high electronic conductivity as well as mechanical and thermodynamical stability and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Asano discloses all the limitations of the fluoride ion battery above and further discloses wherein the active material comprises the composition represented by the M1Nx (Nesper; [0065]; VN).
Regarding claim 3, modified Asano discloses all the limitations of the fluoride ion battery above and further discloses wherein the M1 includes V (Nesper; [0065]; VN).
Regarding claim 8, modified Asano discloses all the limitations of the fluoride ion battery above and further discloses wherein the content of the active material in the anode active mate4rial layer is 85 weight% (Nesper; [0065], [0076]) which is within the claimed range of 50 weight% or more.
Regarding claim 9, modified Asano discloses all the limitations of the fluoride ion battery above and further discloses wherein the content of the active material in the anode active mate4rial layer is 85 weight% (Nesper; [0065], [0076]) which is within the claimed range of 70 weight% or more.
Regarding claim 10, Asano discloses a fluoride ion battery [0001] comprising a cathode active material layer (Fig. 1; 21), an anode active material layer (Fig. 1; 22), and an electrolyte layer (Fig. 1; 14) formed between the cathode active material layer and the anode active material layer (Fig. 1) [0048].
Asano teaches that a fluorine ion battery utilizes insertion type active materials similar to lithium ion batteries [0033].
Asano further teaches wherein the anode active material layer comprises an alloy active material further comprising at least one metal from a list of metals to include V [0069].
Asano does not disclose wherein at least one of the cathode active material layer and the anode active material layer contains an active material comprising: a composition represented by M1Nx in which M1 is at least one kind of Cu, V, Cr, Fe, Mn, Co, Ni, Zn, Nb, In, Sn, Ta, W, and Bi, and x satisfies 0.05 ≤ x ≤ 3.
Nesper teaches a lithium ion battery [0002] comprising an anode active material layer ([0065], [0076]); wherein the anode active material layer contains an active material comprising:
	a composition represented by M1Nx in which M1 is V and x is 1 ([0065]; VN) which satisfies 0.05≤ x ≤ 3 because VN has a high electronic conductivity as well as mechanical and thermodynamical stability [0011].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the active material of Nesper as part of the anode active material layer of Asano because VN has a high electronic conductivity as well as mechanical and thermodynamical stability and the skilled artisan would have a reasonable expectation of success in doing so.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759